Citation Nr: 0012831	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiac disease.

3.  Entitlement to service connection for cardiac disease 
secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from April 1969 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran started using tobacco products during 
service, and a chemical dependency for cigarette smoking 
began during service. 

2.  The veteran's current nicotine dependence cannot be 
disassociated from his inservice tobacco use.

3.  An October 1985 Board decision denied service connection 
for cardiovascular disease.

4.  The additional evidence received since the Board's 
October 1985 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The evidence submitted since the Board's October 1985 
decision is relevant and probative, bears directly and 
substantially upon the matter of the origins of the 
disability at issue, and is not cumulative or redundant when 
assessed with the other evidence of record.  

6.  The medical records are negative for diagnosis of 
cardiovascular disease inservice, or within a year of service 
discharge.

7.  The veteran's cardiovascular disease was discovered in 
1981.

8.  Medical opinions have linked the veteran's cardiovascular 
disease to his long history of cigarette smoking that began 
in service, and to his service-connected nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence had its onset during active military 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (d) (1999).

2.  The evidence received since the Board's October 1985 
denial of service connection for a cardiovascular disability 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for that 
disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).

3.  The veteran's cardiovascular disease is considered to 
have been incurred in service on the basis of its 
relationship to cigarette smoking that began in service, and 
is at least in part proximally due to or the result of his 
service-connected nicotine dependence.  38 U.S.C.A. §§ 1110, 
5107, 5121 (a) (West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tobacco Use

The veteran contends that he became addicted to cigarette 
smoking during his active service, which also led to his 
development of cardiovascular disease.  

Because of the specific nature of the current claim, the 
Board finds that it would be productive to cite certain 
pertinent guidelines, to include the most recent VA General 
Counsel Precedent Opinion (VAOPGCPREC) in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel (O.G.C.). 

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that while 38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's heart by in-service smoking gave rise to, 
for example cardiovascular disease, service connection may be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines, which held in the affirmative.

The 1997 O.G.C. Opinion noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  This opinion also noted the 
potential for an intervening or a supervening cause of injury 
that might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the O.G.C. Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.

It quoted DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition) at 243, the criteria for diagnosing nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. Id. At 
181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed his claim in August 1997 
the statutory change will not affect the disposition of this 
appeal.  

II.  Nicotine Dependence

The first question that must be addressed is whether the 
veteran is entitled to service connection for nicotine 
dependence.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that nicotine dependence was incurred in 
service, or was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 
(1999); VAOPGCPREC No. 19-97 (May 13, 1997).  Notwithstanding 
the lack of a diagnosis of nicotine dependence during service 
or within one year thereafter, service connection may still 
be granted if all of the evidence, including that pertinent 
to service, establishes that nicotine dependence was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In this case, the appellant's claim is well grounded in that 
the record contains opinions by VA and private physicians who 
conclude that (1) the veteran has nicotine dependence and (2) 
the veteran acquired nicotine dependence during service.  
Accordingly, the Board concludes that he has met his burden 
of presenting a well-grounded claim for service connection 
for nicotine dependence.  

Considering the evidence of record, I conclude that the 
currently diagnosed nicotine dependence had its onset in 
service.  There is ample lay and medical evidence that the 
veteran smoked cigarettes in service and that he smoked 
continuously from his service separation.  The veteran was 
treated during service in March 1970 for chest pain.  At that 
time he indicated that he smoked a pack of cigarettes per 
day.  A private medical report dated in December 1972 from 
his place of employment shows that the veteran reported 
smoking.  Additionally, private medical records dated in 
January 1981 relate that the veteran continued to smoke 
cigarettes despite being diagnosed with acute coronary 
occlusion with myocardial infarction.  

Pursuant to a remand, the claims folder was forwarded to a VA 
physician for the purpose of obtaining a medical opinion with 
respect to a diagnosis of nicotine dependence.  VA 
physicians, in October 1999, reported diagnoses of nicotine 
dependence.  While these physicians did not offer comments 
regarding any nexus between the veteran's nicotine dependence 
and military service, as noted above, private physicians in 
1985 concluded that the veteran's dependency on cigarettes 
had it onset during military service.  Moreover, the veteran 
is competent to provide the necessary evidence regarding 
continuity of dependency thereafter.  Still further, there is 
no probative evidence to suggest that the current diagnoses 
are not related to service.  Consequently, considering the 
current diagnoses of nicotine dependency, the veteran's 
inservice and post service smoking, the medical opinions of 
record, and with resolution of reasonable doubt in the 
veteran's favor, service connection for nicotine dependence 
is warranted.

As noted above, the second question that must be addressed is 
whether nicotine dependence, which arose during service, may 
be considered the proximate cause of cardiovascular disease.  
In the instant case, the veteran has been denied service 
connection for a cardiovascular disability in a prior Board 
decision.  Therefore, the Board shall review the issue of 
whether he has presented new and material evidence to reopen 
his claim for a cardiovascular disease before addressing the 
issue of whether nicotine dependence may be considered the 
proximate cause of his cardiovascular disease.

III.  New and Material Evidence

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for a 
cardiovascular disorder is not only new and material, but 
also is sufficient to grant service connection, particularly 
when that evidence is considered in light of the entire 
record.

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An allowance of service connection 
requires that the facts establish that a particular disease 
or injury, resulting in disability, was incurred in service.  
38 C.F.R. § 3.303(a) (1999).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In October 1985, the Board denied service connection for 
cardiovascular disease.  The Board determined that clinical 
evidence of cardiovascular disease was initially reported 
many years after active service and was not shown to have 
been disabling to a degree of 10 percent within one year 
after separation from service.  The October 1985 Board 
decision is the last final decision on the issue of service 
connection for cardiovascular disease.  Therefore, the Board 
shall review the evidence of record at the time of, and 
evidence submitted since, that Board decision.  

The evidence previously considered by the RO and the Board 
included the veteran's service medical records, as well as, 
post service private and VA clinical reports.  During service 
in May 1970, the veteran received treatment for chest pain.  
The diagnostic impression was symptoms from smoking.  The 
veteran was advised to stop smoking.  At his December 1971 
separation examination the veteran did not voice any 
complaints concerning his chest.  His heart and vascular 
system were considered normal on clinical evaluation.  

Post service private medical reports dated in January 1981 
show that the veteran underwent left heart catheterization 
and angiography.  The diagnosis was arteriosclerotic heart 
disease with coronary insufficiency with Prinzmetal's angina.

A private physician reported in a statement dated in January 
1985 that the veteran became dependent on alcohol and 
cigarettes during his military service.  He also pointed out 
that cigarette dependency was a significant risk factor in 
terms of cardiovascular disease.  He concluded that the 
veteran's period of time spent in military service was 
stressful and significant in producing his arteriosclerotic 
heart disease and myocardial infarction.  Another private 
physician commented in a February 1985 statement that the 
stress of the veteran's occupation during service as well as 
cigarette dependency played a significant role in the 
development of cardiovascular disease.  

Records submitted after the October 1985 Board decision 
include the veteran's written statements, and more current VA 
clinical records.  The new evidence includes statements of 
physicians who diagnosed nicotine dependence and related the 
veteran's smoking to the development of heart disease.  

The veteran underwent VA examination in April 1998.  The 
diagnoses included coronary artery disease, hyperlipidemia, 
and nicotine dependence.  The examiner commented that the 
veteran's coronary artery disease was primarily related to 
hyperlipidemia.  However, he also indicated that nicotine 
dependence was a secondary risk factor.  Reports of VA 
examinations conducted in October 1999 include diagnoses of 
nicotine dependence.  The examiner again commented that 
"cigarette smoking played a role, but only a minor role in 
the development of this veteran's coronary artery disease."  

The statements, for purposes of determining whether the claim 
is reopened, are presumed credible because they are not 
inherently incredible or beyond the competence of the 
physician.  The Board finds that they are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, it is concluded that the veteran's 
claim has been reopened. 

As outlined by the Court in Hodge, after reopening the claim, 
it must be determined immediately upon reopening whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(A).  The three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1999).

At the time of the Board decision in October 1985, the focus 
of the decision was whether cardiovascular disease should be 
granted on a direct basis.  The Board did not specifically 
address the involvement of tobacco use in service.  However, 
on reopening his claim for service connection in 1997, the 
veteran included a claim for cardiovascular disease secondary 
to tobacco use in service.  Therefore, the Board shall 
consider secondary service connection in determining whether 
this claim is well grounded. 

In this case, the appellant's claim is well grounded in that 
the record contains: (1) opinions by VA and private 
physicians who concluded that the veteran has nicotine 
dependence, (2) the current diagnoses of the newly service-
connected nicotine dependence, which satisfy the second 
element of the Caluza analysis, and (3) opinions by VA and 
private physicians linking the veteran's cardiovascular 
disability to cigarette smoking.  Accordingly, the Board 
concludes that he has met his burden of presenting a 
well-grounded claim for service connection for cardiovascular 
disease.  

IV.  Cardiovascular Disease

As noted above, the second question that must be asked is 
whether nicotine dependence, which arose during service, may 
be considered the proximate cause of disability occurring 
after service.  A disability that is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  Moreover, 
under Allen v. Brown, 7 Vet. App. 439 (1995), any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.   

As noted above, the medical record includes lay statements as 
well as opinions by private physicians that the veteran's 
nicotine dependence began during service.  Moreover, both VA 
and private physicians have linked the veteran's 
cardiovascular disease with smoking.  A VA physician in April 
1998 indicated that the veteran's hyperlipidemia might be the 
primary cause in the development of heart disease, but also 
noted that cigarette smoking might have been a secondary risk 
factor.  This physician indicated in October 1999 that 
cigarette smoking might have played a minor role in the 
development of heart disease.  Regardless of the amount or 
degree the veteran's cigarette smoking played in the 
development of heart disease, the Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran is to be compensated for the degree 
of disability over and above that existing before the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
medical opinions of record, together with the entire medical 
history, constitutes a sufficient basis to conclude that the 
veteran's service connected nicotine dependence is related to 
the currently diagnosed cardiovascular disease.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  


ORDER

Service connection for nicotine dependence is granted.  

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
cardiovascular disease is reopened.  Service connection for 
cardiovascular disease, including on the basis of smoking in 
service and as secondary to service-connected nicotine 
dependence, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

